- Midland National Life Insurance Company LiveWell Variable Annuity Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C Supplement dated February 2, 2017 to the Prospectus Dated May 1, 2016 This Supplement describes important changes that are being made to the investment options available under your Contract. Please read this Supplement carefully and retain it with your Prospectus for future reference. With respect to the Ivy VIP Small Cap Value Portfolio, this Supplement will alter the Prospectus for the flexible premium deferred variable annuity contract listed above in the following manner: On page three of the Prospectus, under Separate Account Investment Options, the following name change is effective March 3, 2017 Ivy VIP Small Cap Value will change its name to Ivy VIP Small Cap Core. Under APPENDIX A – SEPARATE ACCOUNT INVESTMENT OPTIONS the following name change is effective March 3, 2017. Ivy VIP
